     Case 6:14-cv-06631-EAW-MJP Document 184 Filed 09/03/20 Page 1 of 7




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NEW YORK
_____________________________________________

LIU YAO-YI et al,

                                 Plaintiffs,          DECISION AND ORDER
                                                      14-CV-6631-EAW-MJP
                    vs.

WILMINGTON TRUST COMPANY,

                              Defendant.
_____________________________________________


       Pedersen, M.J. On October 3, 2019, Plaintiffs filed a motion to compel, (Pls.’

Mot. to Compel, ECF No. 122), followed by a second motion to compel (ECF No. 145),

filed on January 14, 2020. After considering the papers, and hearing oral argument,

the Court grants in part, and denies in part, the applications.

Document Retention Policy
       The first motion to compel deals with production of Defendant’s document

retention policies and related document preservation materials. On January 2, 2020,

the Court held oral argument on this motion. (Tr., Apr. 8, 2020, ECF No. 176.)

       Defendant has stated in court that the single page it produced is all it has with

regard to any document retention policies. (Tr. at 5, ECF No. 176.) Should the

defendant find more document retention polices that would have been active on or

after February 26, 2015, the Court directs Defendant to provide those copies to

Plaintiffs.
     Case 6:14-cv-06631-EAW-MJP Document 184 Filed 09/03/20 Page 2 of 7




Litigation Hold Materials from Other Wilmington Trust Cases
      Plaintiffs seek litigation hold materials from other Wilmington Trust cases;

however, they have not shown in their papers, nor in Court, that materials from other

cases would be relevant to the case at hand. (Pls.’ Mem. in Supp. of Mot. to Compel.,

11–13, Oct. 3, 2019, ECF No. 124.) The Court denies Plaintiff’s’ application to compel

production of the sought-after litigation hold materials.

SAR Privilege and it’s Protection of Policies and Procedures
      Based upon a review of the relevant case law, Defendant is required to produce

the “policies and procedures” demanded by Plaintiffs to the extent that they do not

disclose the existence or contents of a Suspicious Activity Report (“SAR”). 12 C.F.R. §

21.11. Pursuant to § 21.11, national banks are required to file a SAR when they detect

a known or suspected violation of Federal law or a suspicious transaction related to

money laundering activity or a violation of the Bank Secrecy Act. 1 Subsection (k)

addresses the confidentiality of SARs, providing that:

      No national bank, and no director, officer, employee, or agent of a
      national bank, shall disclose a SAR or any information that would reveal
      the existence of a SAR. Any national bank, and any director, officer,
      employee, or agent of any national bank that is subpoenaed or otherwise
      requested to disclose a SAR, or any information that would reveal the
      existence of a SAR, shall decline to produce the SAR or such information,
      citing this section 31 U.S.C. 5318(g)(2)(A)(i) . . . .

12 C.F.R. § 21.11(k)(1)(A).

      However, the regulation thereafter states that “[p]rovided that no person

involved in any reported suspicious transaction is notified that the transaction has



      1Codified   at 31 U.S.C. 5318(g)(1). It is also called the Annunzio-Wylie Anti-Money
Laundering Act.

                                              2
     Case 6:14-cv-06631-EAW-MJP Document 184 Filed 09/03/20 Page 3 of 7




been reported, this paragraph (k)(1) shall not be construed as prohibiting: The

disclosure by a national bank, or any director, officer, employee or agent of a national

bank of: the underlying facts, transactions, and documents upon which a SAR is

based. . . .” 12 C.F.R. § 21.11(k)(1)(ii)(A)(2).

       Courts in this Circuit have followed the mandates of the Bank Secrecy Act and

12 C.F.R. §21.11(k)(1) by prohibiting disclosure of requested information that would

disclose the existence or contents of a SAR, but have otherwise permitted discovery

of supporting or underlying materials. Fort Worth Empl. Retirement Fund v. J.P.

Morgan Chase & Co., No. 09 Civ. 3701(JPO)(JCF), 2015 WL 1726435, *3 (S.D.N.Y.

Apr. 15, 2015); S.E.C. v. Yorkville Advisors, LLC, 300 F.R.D. 152, 167 (S.D.N.Y. 2014);

Wultz v. Bank of China Limited, 56 F.Supp.3d 598, 600 (S.D.N.Y. 2014); Bank of

China v. St. Paul Mercury Ins. Co., No. 03 Civ. 9797(RWS) 2004 WL 2624673, *5

(S.D.N.Y. Nov. 18, 2004); USA v. Holihan, 248 F.Supp.2d 179, 187 (W.D.N.Y. 2003);

Weil v. Long Island Sav. Bank, 195 F.Supp.2d 383, 389 (E.D.N.Y. 2001). The Court

summarizes the most pertinent cases below.

       In Wultz v. Bank of China Limited, 56 F. Supp. 3d, 598 (S.D.N.Y. 2014), the

defendant withheld thousands of documents that it claimed were part of its written

policy that outlined the steps an employee was required to take when suspicious or

unusual activity had been identified. Id. at 559–600. The information collected was

presented to a committee to determine if it was appropriate to file a SAR. Id. at 600.

The defendant asserted that all documents prepared were protected by the SAR

privilege. Id. The plaintiffs asserted that these documents were not protected because



                                              3
     Case 6:14-cv-06631-EAW-MJP Document 184 Filed 09/03/20 Page 4 of 7




they did not disclose whether a SAR was ultimately filed. Id. The court found that

the regulations did not protect the documents from disclosure. Id. A review of a

sample of the documents was conducted by the court ex parte which found that the

documents did not disclose whether a SAR was filed, but instead discussed certain

banking transactions without reference to a SAR. Id. at 600. Of note, the court

specifically indicated that it found Norton v. U.S. Bank Nat Ass’n, 179 Wash. App.

450 (2014)—the case relied upon by Defendant in the present case—unpersuasive.

Id. at 602.

      In United States v. Holihan, 248 F. Supp. 2d 179 (W.D.N.Y. 2003), the

defendant, a former bank employee, served a subpoena on the bank at which he had

previously worked. Id. at 181. The bank moved to quash the subpoena, which sought

the complete personnel files for the bank’s investigator, the defendant and other bank

employees, among other documents. Id. at 182. The bank opposed the request for

personnel files contained in the subpoena, in part, on the grounds that it would

require the production of SARs. Id. at 185. The court recognized that while it was

statutorily barred from ordering the “disclosure of the existence or contents of an [sic]

SAR, any supporting documentation remains discoverable.” Id. at 187 (citation

omitted). The court drew a distinction between supporting documentation that would

disclose the existence and contents of an SAR and supporting documentation that

would not disclose that information, the first of which is not discoverable. Id. at 187.

Accordingly, the court ordered that the personnel files be produced unless they

disclosed information about the existence or contents of a SAR. Id.



                                           4
     Case 6:14-cv-06631-EAW-MJP Document 184 Filed 09/03/20 Page 5 of 7




      In the case cited by Defendant, Norton v. U.S. Bank Nat. Ass’n, 179 Wash. App.

450 (Wash. Ct. App., Div. 1, 2014), the plaintiffs sought disclosure of documents

“relating to the internal monitoring and investigations conducted by the bank to

detect fraud and money laundering.” Id. at 461. The court wrote that the Bank

Secrecy Act did not limit the SAR privilege “to documents that contain an explicit

reference to a Suspicious Activity Report. It covers documents related to a bank’s

internal inquiry or review of accounts at issue . . . communications between a bank

and law enforcement agencies relating to transactions conducted by the person

suspected of criminal activity, and internal forms used in a bank’s process for

detecting suspicious activity that must be reported.” Id. (citations omitted). The court

held that the defendant bank was not required to describe or disclose information

about their internal investigations or monitoring, even in general terms. Id. at 462.

The court indicated that forcing banks to disclose what constitutes a “red flag” alert

could be used by criminals to circumvent detection. Id. at 461–62. It further provided

that discovery into “any internal system a bank has established for detecting and

investigating money laundering” could divulge documents demonstrating that a SAR

was being prepared or had been filed. Id. However, the court did find that disclosure

of ordinary business records, such as wire transfers, statements, checks and deposit

slips was proper. Id. at 463.

      In the present case, after reviewing in camera the 27 SAR policies (in

unredacted form), including the three completely withheld policies, the Court finds

that all the policies should be produced to Plaintiffs’ counsel. Nothing redacted in the



                                           5
     Case 6:14-cv-06631-EAW-MJP Document 184 Filed 09/03/20 Page 6 of 7




23 policies previously produced falls within the SAR privilege, nor does anything

within the three wholly-redacted policies. Defense counsel is directed to turn over

copies of these documents to Plaintiffs’ counsel.

Re-deposition of All Wilmington Witnesses and the Three Plaintiffs
       Both parties now seek to re-depose witnesses. As a large volume of previously

redacted information will now be available for use at the deposition, the parties are

directed to meet and confer regarding altering their plans for depositions to include

the new information. The motion to re-depose witnesses is denied without prejudice

so that a more up to date-application can be made should the parties not come to an

agreement.

                                   CONCLUSION
      For the reasons stated above, the Court denies wholly, Plaintiffs’ motion to

compel, ECF No. 122, and grants in part and denies in part Plaintiffs’ motion to

compel, ECF No. 145. The Court denies without prejudice, the motion to compel

production of additional portions of the document retention policy, to permit future

filings should more be discovered. The Court denies the motion to compel litigation

hold materials from other Wilmington Trust cases, as they are not related to the case

at hand. The Court grants the motion to produce unredacted SAR privilege

documents, as the information was reviewed in camera, and the Court finds the

information does not fall within the SAR privilege exceptions. The Court denies

without prejudice, the motion to compel re-deposition of witnesses, because both

parties now seek to re-depose witnesses and the formerly redacted information will

now be available to the parties for depositions. The Court further directs the parties


                                           6
     Case 6:14-cv-06631-EAW-MJP Document 184 Filed 09/03/20 Page 7 of 7




to meet and confer regarding depositions and contact the Court should a dispute

arise.

         SO ORDERED

DATED:       September 3, 2020
             Rochester, New York
                                                ______________________________
                                                MARK W. PEDERSEN
                                                United States Magistrate Judge




                                      7
